DETAILED ACTION
Applicants’ arguments, filed 9 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Color Drawings – Claim Objection is Withdrawn
In the prior office action on 13 July 2022, the examiner objected to color drawings in the instant application. That objection has been withdrawn. The reason that the objection is withdrawn is because applicant presented a petition for color drawings on 18 April 2022. That petition was granted as of the petition decision mailed on 24 June 2022.

Claim Interpretation – Issues Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “lipid-complex-forming step” and “crushing formation step” in claim 10, as these steps include sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The examiner has provided the following summary of how claim 10 is interpreted.

    PNG
    media_image1.png
    588
    1220
    media_image1.png
    Greyscale

As such, the above-reproduced text explains how the examiner is interpreting claim 10 with respect to 35 U.S.C. 112(f).

Response to Arguments Regarding Claim Interpretation Issues
In applicant’s response on 9 November 2022 (hereafter referred to as applicant’s response), applicant makes the following argument on the top of page 6 of applicant’s response.

    PNG
    media_image2.png
    112
    564
    media_image2.png
    Greyscale

This is not persuasive. There is no legal basis for applicant’s allegation that method claims should not be interpreted under 35 U.S.C. 112(f). In fact, it appears that the MPEP cites multiple examples of cases in which claimed subject matter was interpreted under 35 U.S.C. 112(f). 
See MPEP 2181(I)(B), citing Caterpillar Inc. v. Detroit Diesel Corp., 961 F.Supp. 1249, 1255, 41 USPQ2d 1876, 1882 (N.D. Ind. 1996). The MPEP indicates that this case states “that pre-AIA  35 U.S.C. 112, sixth paragraph, [Examiner Note: pre-AIA  35 U.S.C. 112 sixth paragraph is the same as AIA  35 U.S.C. 112(f)] ‘applies to functional method claims where the element at issue sets forth a step for reaching a particular result, but not the specific technique or procedure used to achieve the result.’” As such, contrary to applicant’s arguments, method claims are not exempt from interpretation under 35 U.S.C. 112(f).
Also see MPEP 2181(I)(A), sixth paragraph in section. This paragraph cites Seal-Flex, Inc. v. Athletic Track and Court Construction, 172 F.3d 836, 850, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring). The MPEP indicates this case as stating the following.

Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished…. If the claim element uses the phrase ‘step for,’ then Section 112, Para. 6 is presumed to apply…. On the other hand, the term ‘step’ alone and the phrase ‘steps of’ tend to show that Section 112, Para. 6 does not govern that limitation.")

As such, the MPEP indicates that method claims can be means plus function claims. Therefore, applicant’s argument that the claimed invention cannot be a means plus function claim for the simple reason that it is a method claim is not persuasive.

Indefiniteness Rejections are Withdrawn
 The examiner presented two rejections on the basis of indefiniteness in the prior office action. Both rejections have been withdrawn, and the examiner has presented the following rationale in support of withdrawing these rejections.
The first rejection, set forth on pages 8-9 of the prior office action, related to when the first and second reactive groups become chemically bonded. The amendments to claim 10 make clear that the first and second reactive groups have not yet reacted together in the second step, which is the lipidome forming step, and that this does not occur until the lipid complex forming step. As such, in view of the amendments to claim 10, this rejection has been withdrawn.
The examiner also rejected claim 11 for lack of antecedent basis of the phrase “the lipid structure having a tube shape.” Applicant has presented arguments regarding this rejection, as of applicant’s response, page 6, second to last paragraph, page 6, last paragraph, and page 7, top paragraph. In view of these arguments, this rejection has been withdrawn.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the recited steps, does not reasonably provide enablement for performing the recited steps in a manner that a nanoparticle complex is formed, as opposed to a precipitate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

Prior to analyzing the state and predictability of the art, the examiner makes the following statement regarding the nature of the invention.
The claimed invention recites a step of forming a nanoparticle, and a step of forming a lipidome (i.e. liposome or microbubble). The formed nanoparticle has a first reactive group, and the formed lipidome has a second reactive group. The examiner has drawn the following picture to represent these features; this picture has been drawn by the examiner to represent what the skilled artisan would have expected upon reading the claims.

    PNG
    media_image3.png
    702
    1249
    media_image3.png
    Greyscale

The skilled artisan would have expected that the nanoparticle and the lipidome would have reacted together to have formed an aggregate in the following manner, as of the picture below, which has been drawn by the examiner.

    PNG
    media_image4.png
    832
    1304
    media_image4.png
    Greyscale

Instead, applicant recites that the step of combining the lipidome and the nanoparticle results in the formation of a “lipidome-nanoparticle complex”; however, the skilled artisan would have expected that this step would have formed an aggregate in the manner set forth in the picture above.
The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. In this case, the nature of the invention is unpredictable because the result of the method step recited by the claim (the formation of a complex) appears to be different from what the skilled artisan would have expected (the formation of an aggregate).
With regard to the state of the art, the examiner cites Kotitz et al. (Journal of Magnetism and Magnetic Materials, Vol. 194 (1999) pages 62-68). Kotitz et al. (hereafter referred to as Kotitz) is drawn to the binding between avidin and biotinylated iron nanoparticles, as of Kotitz, page 62, title and abstract. Avidin and biotin engage in very strong non-covalent binding, which is referred to by Kotitz as a “cross link”, as of Kotitz, page 64, paragraph bridging left and right columns. The examiner considers avidin and biotin to have the functions of the recited first and second reactive groups as these groups bond to each other in a manner similar to that of biotin and avidin. As such, Kotitz teaches that biotinylated nanoparticles and avidin bind to each other and form aggregates, as of Kotitz, page 65, figure 3, reproduced below.

    PNG
    media_image5.png
    587
    669
    media_image5.png
    Greyscale

As such, the skilled artisan would have expected that the nanoparticles comprising a first reactive group and the lipidomes comprising a second reactive group would have aggregated in the manner that biotin and avidin aggregate as of the above-reproduced diagram.
As such, it would have been highly unpredictable that the claimed method would have formed lipidome-nanoparticle complexes rather than aggregates in view of the teachings of the art.
		

The breadth of the claims (A)
The claims can be considered broad to the extent that the method of the invention necessitates a feature that prevents aggregation, but that feature is not actually recited by the instant claims. A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See MPEP 2164.08(c), which is discussed in greater detail below.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant application includes working examples as well as figures. Figure 1 shows the following structure.

    PNG
    media_image6.png
    317
    554
    media_image6.png
    Greyscale

As best understood by the examiner, this figure appears to show either a cylindrical micelle or planar bilayer attached to the surface of a nanoparticle. The relationship of this figure to the claimed method is unclear to the examiner.
The instant application also discloses the following, as of instant figure 2, reproduced below.

    PNG
    media_image7.png
    290
    253
    media_image7.png
    Greyscale

The above-reproduced figure appears to show a nanoparticle bridged to another nanoparticle. The relationship of this figure to the claimed method is unclear to the examiner.
As such, while the instant specification provides working examples as well as detailed figures, the working examples and figures do not appear to be related to the claimed invention and do not enable the formation of a nanoparticle-lipidome complex rather than aggregates. As such, the specification appears to provide no direction or guidance for practicing the claimed invention in its “full scope”.

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably formed nanoparticle-liposome complexes rather than aggregates as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

	
5. Summary of Enablement Rejection:
The instantly claimed method includes steps of providing nanoparticles with a first reactive group, providing lipidomes with a second reactive group, and reacting these together. The skilled artisan would have expected that the result of this reaction would have been the formation of an aggregate. The formation of a complex between the nanoparticle and the lipidome that is not an aggregate would have been highly unpredictable. However, applicant appears to have formed a complex under conditions wherein the skilled artisan would have expected an aggregate to have formed. While the instant specification includes multiple embodiments and figures, these embodiments and figures do not appear to enable the skilled artisan to have formed of a complex instead of an aggregate.
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See MPEP 2164.08(c). To the extent which the instant specification utilizes a feature that enables the formation of a complex rather than an aggregate, this feature must be recited by the instant claims.

Response to Arguments Relating to Rejection for Lack of Enablement
Applicant has presented arguments relating to the examiner’s rejection for lack of enablement, as of applicant’s response, page 7, which has been reproduced below in its entirety.

    PNG
    media_image8.png
    722
    586
    media_image8.png
    Greyscale

These arguments appear to reiterate the claimed subject matter, but do not appear to substantively address the points set forth by the examiner. As such, in view of the apparent lack of substantive argument, this rejection has been maintained.

Relevant Prior Art – No Obviousness Rejection
As relevant prior art, the examiner cites Brinker et al. (WO 2017/041033 A1), which was previously cited in the office action on 27 April 2022. Brinker et al. (hereafter referred to as Brinker) is drawn to making mesoporous nanoparticle supported bilayers, as of Brinker, title and abstract. Said composition may have the following structure, as of figure 80 of Brinker, reproduced below.

    PNG
    media_image9.png
    526
    841
    media_image9.png
    Greyscale

Brinker teaches a method wherein the nanoparticle and lipid bilayer are covalently bound, as of Brinker, page 141, relevant text reproduced below.

    PNG
    media_image10.png
    452
    600
    media_image10.png
    Greyscale

In the above-reproduced method, Brinker provides carboxylic acid modified mesoporous silica nanoparticles, which can be considered to be like nanoparticles comprising a first reactive group. Brinker also provides lipids with primary amine headgroups. The primary amine headgroup can be considered to be like the requited second reactive group, and the carboxylic acid and primary amines can couple to each other to form an amide in the presence of a carbodiimide catalyst. However, crucially and in apparent contrast to the claimed invention, Brinker teaches combining the nanoparticle with the first reactive group with lipids containing the second reactive group wherein the lipids are not yet in the form of a lipidome. This appears to differ from the claimed method in which lipids already assembled into a lipidome comprising the second reactive group are combined with a nanoparticle having the first reactive group.
In view of this difference in method, the examiner has not rejected the instant claims as anticipated by or obvious over Brinker. This is because the skilled artisan would have expected that the method of Brinker, which entails combining carboxylic acid derivatized nanoparticles with amine derivatized lipids that are not assembled into a liposome along with a carbodiimide catalyst would had a very different result than a method of combining carboxylic acid derived nanoparticles with pre-formed liposomes comprising reactive amine groups on the surface along with a carbodiimide catalyst. The skilled artisan would have expected the following to have occurred in the case of the method of Brinker, as of the following picture drawn by the examiner.

    PNG
    media_image11.png
    595
    1454
    media_image11.png
    Greyscale

This differs significantly as compared to what the skilled artisan would have expected had the lipids been in the form of a lipidome prior to reaction with the nanoparticle, which has been set forth in the form of a diagram drawn by the examiner in the text of the above rejection under 35 U.S.C. 112(a) and is set forth again below.

    PNG
    media_image4.png
    832
    1304
    media_image4.png
    Greyscale

As the skilled artisan would have expected a significant difference in the product based upon whether lipids were in the form of a lipidome or not in the form of a lipidome prior to their reaction with the nanoparticle, no anticipation or obviousness rejection over Brinker has been written.
However, for the same reason that this, the teachings of Brinker are insufficient to render the instant claims prima facie obvious, they are also insufficient to overcome the applied rejection on the grounds of lack of enablement by showing that the claimed method would have predictably resulted in the formation of a complex rather than an aggregate. This is because the teachings of Brinker are not drawn to the result of combining a nanoparticle comprising first reactive groups and a lipidome comprising second reactive groups, and therefore cannot show that the result of this reaction would have been predictable to one of ordinary skill in the art.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of copending Application No. 17/610,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method for making a nanoparticle-lipidome complex comprising first forming a nanoparticle with a first reactive group, forming lipidome with a second reactive group, reacting these together, then crushing the resultant product, in order to form a composition to improve cellular uptake of the nanoparticle.
The copending claims are drawn to a method for making a nanoparticle-lipidome complex comprising first forming a nanoparticle with a first reactive group, forming lipidome with a second reactive group, reacting these together, then breaking the resultant product, in order to form a composition to improve cellular uptake of the nanoparticle.
The instant and copending claims differ because the copending claims recite a breaking step, whereas the instant claims recite a crushing step. These differ from each other because there are methods that can cause breaks that do not involve crushing. Nevertheless, the skilled artisan would have understood that methods of breaking and methods of crushing overlap, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments Relating to Double Patenting Rejection
In applicant’s response, page 8, applicant makes the following argument.

    PNG
    media_image12.png
    154
    575
    media_image12.png
    Greyscale

Applicant has neither filed a terminal disclaimer nor has addressed the merits of the examiner’s rejection. As such, this rejection has been maintained.



Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612